--------------------------------------------------------------------------------

Exhibit 10-aa


TRUSTMARK CORPORATION
FORM OF
TIME-BASED RESTRICTED STOCK AGREEMENT FOR DIRECTOR
 
___________________________________________________


NOTICE OF TIME-BASED RESTRICTED STOCK AWARD
(Non-Employee Director)
 
To:  <<name>>  (“Participant”)
From:  <<name2>>
Date:  <<date>>


This is to notify you that Trustmark Corporation (the “Company”) has granted an
award of restricted stock (the “Award”) to you under the Trustmark Corporation
2005 Stock and Incentive Compensation Plan (the “Plan”) as follows:



 
Award Date:
<<grant date>>
       
Number of Award Shares:
<< number of shares>> shares



The Award is subject to the terms and conditions of the Plan and the attached
Time-Based Restricted Stock Agreement (the “Agreement”).


The Agreement will not become legally binding unless you have accepted the
Agreement by signing this notice below and returning it to <<name3>>  no later
than <<due date>>.  If you do not timely accept the Agreement, the Award will be
cancelled and forfeited as if never granted.


By signing below, you are evidencing your agreement to, and acceptance of, the
terms, conditions and restrictions of the Award, as reflected in the Agreement.

  PARTICIPANT        
 
      <<name>>        

 

  Dated:       

                                                   
 
 

--------------------------------------------------------------------------------

 
 
TRUSTMARK CORPORATION
TIME-BASED RESTRICTED STOCK AGREEMENT
(Non-Employee Director)
 

Granted <<grant date>>

 
This Time-Based Restricted Stock Agreement (“Agreement”) is entered into as of
<<grant date>> (the “Award Date”) pursuant to the Trustmark Corporation 2005
Stock and Incentive Compensation Plan (the “Plan”), and evidences the grant of
Restricted Stock (the “Award”) by Trustmark Corporation (the “Company”) and the
terms, conditions and restrictions pertaining thereto, to the Participant.


WHEREAS, the Company maintains the Plan under which the Committee may, among
other things, award shares of the Company’s common stock (“Stock”) to such
members of the Board of Directors of the Company and its Subsidiaries as the
Committee may determine, subject to terms, conditions and restrictions as it may
deem appropriate; and


WHEREAS, pursuant to the Plan, the Company, upon recommendation by the Committee
and approval by the Company’s Board of Directors, has granted to the Participant
a restricted stock award conditioned upon the execution by the Company and
acceptance by the Participant of a Time-Based Restricted Stock Agreement setting
forth all the terms and conditions applicable to such award;


NOW THEREFORE, in consideration of the benefits which the Company expects to be
derived from the services rendered to it and its Subsidiaries by the Participant
and of the covenants contained herein, the parties hereby agree as follows:


1.           Award of Shares.  Under the terms of the Plan, the Company, upon
recommendation by the Committee and approval by the Company’s Board of Directors
on the Award Date, awarded to the Participant the Award of Restricted Stock,
effective on the Award Date, covering the number of shares of the Company’s
Stock specified with respect to the Award on the Notice of Time-Based Restricted
Stock Award to which this Agreement is attached and in the Company’s records
(the “Award Shares”) subject to the terms, conditions, and restrictions set
forth in this Agreement.


2.           Period of Restriction and Vesting in the Award Shares.


 
(a)
Subject to earlier vesting or forfeiture as provided below, the period of
restriction (the “Period of Restriction”) applicable to the Award Shares is the
period from <<vesting schedule>>, with vesting in the Award Shares being 100% if
the Participant’s service as a member of the Board of Directors of the Company
or its Subsidiaries continues for the entire Period of Restriction.



 
(b)
Except as contemplated in Paragraph 2(c), the Award Shares may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated,
otherwise than by will or by the laws of descent and distribution, during the
Period of Restriction.  Except as otherwise provided pursuant to Paragraph 2(c),
the Award Shares as determined pursuant to Paragraph 2(a) shall become freely
transferable by the Participant as of the last day of the Period of Restriction.



 
(c)
Subject to earlier forfeiture as provided below, in the event a Vesting
Acceleration Event occurs while the Participant is a member of the Board of
Directors of the Company or one of its Subsidiaries and after the first calendar
quarter in, but prior to the last day of, the Period of Restriction, then
vesting in 100% of the Award Shares shall occur on the date of such Vesting
Acceleration Event, and the Period of Restriction with respect to the Award
Shares shall end, the restrictions applicable to the Award Shares shall
automatically terminate, and the Award Shares shall be free of restrictions and
freely transferable on such date.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(d)
The following terms have the following meanings for purposes hereof:



 
(i)
“Cause” means that the Participant (A) has committed an act of personal
dishonesty, embezzlement or fraud, (B) has misused alcohol or drugs, (C) has
failed to pay any obligation owed to the Company or any affiliate, (D) has
breached a fiduciary duty or deliberately disregarded any rule of the Company or
any affiliate, (E) has committed an act of willful misconduct, or the
intentional failure to perform stated duties, (F) has willfully violated any
law, rule or regulation (other than misdemeanors, traffic violations or similar
offenses) or any final cease-and-desist order, (G) has disclosed without
authorization any confidential information of the Company or any affiliate,
(H) has engaged in any conduct constituting unfair competition, (I) has induced
any customer of the Company or any affiliate to breach a contract with the
Company or any affiliate, (J) has been convicted of, or has entered a guilty
plea or plea of no contest to, any felony or misdemeanor involving moral
turpitude, (K) has failed to perform substantially his duties with and
responsibilities to the Company (other than any such failure resulting from
incapacity due to disability), (L) has violated in any material respect the
Company’s or any affiliate's policies or procedures, including without
limitation, the Code of Ethics, or (M) has engaged in conduct that has resulted,
or if it became known by any regulatory or governmental agency or the public is
reasonably likely to result, in the good faith judgment of the Board of
Directors, in material injury to the Company or any affiliate, whether monetary,
reputational or otherwise.



 
(ii)
“Vesting Acceleration Event” means (A) the Participant’s death, (B) the
Participant’s retirement from the Board of Directors of the Company and its
Subsidiaries, with the consent of the Committee or its delegate, at or after age
sixty-five (65) where there is no Cause (as defined herein) for the Company to
terminate the Participant’s service, (C) the Participant’s cessation of service
as a member of the Board of Directors of the Company and its Subsidiaries, with
the consent of the Committee or its delegate, at the end of the term for which
last elected and where there is no Cause (as defined herein) for the Company to
terminate the Participant’s service, (D) the termination of the Participant’s
service as a member of the Board of Directors of the Company and its
Subsidiaries by the Company or a Subsidiary (or their respective shareholders)
other than for Cause (as defined herein), (E) the occurrence of a Change in
Control which with respect to the Participant is a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
its assets (as defined in Section 409A of the Internal Revenue Code), or (F) the
Participant’s termination of service as a member of the Board of Directors of
the Company and its Subsidiaries due to becoming disabled (as defined for
purposes of Section 22(e)(3) of the Internal Revenue Code).



3.           Stock Certificates.


 
(a)
The Company shall issue the Award Shares either: (i) in certificate form as
provided in Paragraph 3(b) below; or (ii) in book entry form, registered in the
name of the Participant with notations regarding the applicable restrictions on
transfer imposed under this Agreement.



 
(b)
Any certificates representing the Award Shares shall be held by the Company
until such time as the restrictions hereunder lapse and such Award Shares become
transferable, or are forfeited hereunder.  Any Award Shares issued in book entry
form shall be subject to the following legend and any certificates representing
the Award Shares shall bear the following legend, until such time as the
restrictions hereunder lapse and such shares become transferable:



 
 

--------------------------------------------------------------------------------

 
 
The sale or other transfer of the Shares of Stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer set forth in the Trustmark Corporation 2005
Stock and Incentive Compensation Plan, in the rules and administrative
procedures adopted pursuant to such Plan, and in a Time-Based Restricted Stock
Agreement dated <<grant date>>.  A copy of the Plan, such rules and procedures,
and such Time-Based Restricted Stock Agreement may be obtained from the
Secretary of Trustmark Corporation.


 
(c)
Promptly after the lapse of the restrictions with respect to any of the Award
Shares, the Company shall, as applicable, either remove the notations on any of
the Award Shares issued in book entry form as to which the restrictions have
lapsed or deliver to the Participant a certificate or certificates evidencing
the number of Award Shares as to which the restrictions have lapsed.



 
(d)
The Committee may require, concurrently with the execution and delivery of this
Agreement, the Participant to deliver to the Company an executed stock power, in
blank, with respect to the Award Shares.  The Participant, by acceptance of the
Award, shall be deemed to appoint, and does so appoint, the Company and each of
its authorized representatives as the Participant’s attorney(s) in fact to
effect any transfer of forfeited shares (or shares otherwise reacquired or
withheld by the Company hereunder) to the Company as may be required pursuant to
the Plan or this Agreement and to execute such documents as the Company or such
representatives deem necessary or advisable in connection with any such
transfer.



4.           Voting Rights.  During the Period of Restriction, the Participant
may exercise full voting rights with respect to the Award Shares.


5.           Dividends and Other Distributions.  During the Period of
Restriction, all dividends and other distributions paid with respect to the
Award Shares (whether in cash, property or shares of the Company’s Stock) shall
be registered in the name of the Participant and held by the Company until
payable or forfeited pursuant hereto.  Such dividends and other distributions
shall be subject to the same restrictions on transferability and vesting as the
Award Shares with respect to which they were paid and shall, to the extent
vested, be paid when and to the extent the underlying Award Shares are vested
and freed of restrictions.


6.           Termination of Service.  If the Participant’s service as a member
of the Board of Directors of the Company and, if applicable, its Subsidiaries
ceases prior to the end of the Period of Restriction and Paragraph 2(c) does not
apply or has not applied, then any Award Shares subject to restrictions at the
date of such cessation of service shall be automatically forfeited to the
Company.  For purposes of this Agreement, transfer of Board of Directors
membership among the Company and its Subsidiaries shall not be considered a
termination or interruption of service.


7.           Withholding Taxes.  The Company, or any of its Subsidiaries, shall
have the right to retain and withhold the amount of taxes required by any
government to be withheld or otherwise deducted and paid with respect to the
Award Shares.  The Committee may require the Participant or any successor in
interest to pay or reimburse the Company, or any of its Subsidiaries, for any
such taxes required to be withheld by the Company, or any of its Subsidiaries,
and to withhold any distribution in whole or in part until the Company, or any
of its Subsidiaries, is so paid or reimbursed.  In lieu thereof, the Company, or
any of its Subsidiaries, shall have the right to withhold from any other cash
amounts due to or to become due from the Company, or any of its Subsidiaries, to
or with respect to the Participant an amount equal to such taxes required to be
withheld by the Company, or any of its Subsidiaries, to pay or reimburse the
Company, or any of its Subsidiaries, for any such taxes or to retain and
withhold a number of shares of the Company’s Stock having a market value not
less than the amount of such taxes and cancel any such shares so withheld in
order to pay or reimburse the Company, or any of its Subsidiaries, for any such
taxes.  The Participant or any successor in interest is authorized to deliver
shares of the Company’s Stock in satisfaction of minimum statutorily required
tax withholding obligations (whether or not such shares have been held for more
than six months and including shares acquired pursuant to this Award if the
restrictions thereon have lapsed).
 
 
 

--------------------------------------------------------------------------------

 


8.           Administration of Plan.  The Plan is administered by the Committee
appointed by the Company’s Board of Directors.  The Committee has the authority
to construe and interpret the Plan, to make rules of general application
relating to the Plan, to amend outstanding awards pursuant to the Plan, and to
require of any person receiving an award, at the time of such receipt or lapse
of restrictions, the execution of any paper or the making of any representation
or the giving of any commitment that the Committee shall, in its discretion,
deem necessary or advisable by reason of the securities laws of the United
States or any State, or the execution of any paper or the payment of any sum of
money in respect of taxes or the undertaking to pay or have paid any such sum
that the Committee shall in its discretion, deem necessary by reason of the
Internal Revenue Code or any rule or regulation thereunder, or by reason of the
tax laws of any State.


9.           Plan and Prospectus.  This Award is granted pursuant to the Plan
and is subject to the terms thereof (including all applicable vesting,
forfeiture, settlement and other provisions).  A copy of the Plan, as well as a
prospectus for the Plan, has been provided to the Participant, and the
Participant acknowledges receipt thereof.


10.           Notices.  Any notice to the Company required under or relating to
this Agreement shall be in writing and addressed to:


Trustmark Corporation                                                 Mailing
Address
248 E. Capitol Street                                                      P.O.
Box 291
Jackson, MS  39201                                                      Jackson,
MS  39205


Attention:  Secretary


Any notice to the Participant required under or relating to this Agreement shall
be in writing and addressed to the Participant at his or her address as it
appears on the records of the Company.


11.           Construction and Capitalized Terms.  This Agreement shall be
administered, interpreted and construed in accordance with the applicable
provisions of the Plan.  Capitalized terms in this Agreement have the meaning
assigned to them in the Plan, unless this Agreement provides, or the context
requires, otherwise.


12.           Compliance with Section 409A of the Internal Revenue Code.


 
(a)
It is intended that any right or benefit which is provided pursuant to or in
connection with this Award which is considered to be nonqualified deferred
compensation subject to Section 409A (“Section 409A”) of the Internal Revenue
Code (a “409A benefit”) shall be provided and paid in a manner, and at such time
(i.e., at the applicable event described herein if a Section 409A payment event
or otherwise at the first Section 409A payment event thereafter consisting of a
fixed time (here, <<date2>>), a Section 409A disability, a Section 409A
separation from service (as described below), or a Section 409A change with
respect to the Participant in the ownership or effective control of the Company
or in the ownership of a substantial portion of its assets of the Company and
including, in the discretion of the Committee or its delegate, any applicable
Section 409A de minimis limited cashout payment permitted under Treasury Reg.
Section 1.409A-3(j)(4)(v)) and in such form, as complies with the applicable
requirements of Section 409A to avoid the unfavorable tax consequences provided
therein for non-compliance.  Consequently, this Agreement is intended to be
administered, interpreted and construed in accordance with the applicable
requirements of Section 409A.  Notwithstanding the foregoing, the Participant
and his or her successor in interest shall be solely responsible and liable for
the satisfaction of all taxes and penalties that may be imposed on the
Participant or his or her successor in interest in connection with this
Agreement (including any taxes and penalties under Section 409A); and neither
the Company nor any of its affiliates shall have any obligation to indemnify or
otherwise hold the Participant or his or her successor in interest harmless from
any or all of such taxes or penalties.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)
Except as permitted under Section 409A, any 409A benefit payable to the
Participant or for his or her benefit with respect to the Award may not be
reduced by, or offset against, any amount owing by the Participant to the
Company or any of its affiliates.



 
(c)
To the extent that entitlement to payment of any 409A benefit occurs due to
termination or cessation of employment, termination or cessation of employment
shall be read to mean “separation from service” (within the meaning of Section
409A and as applicable to the Company and its affiliates).  Where entitlement to
payment occurs by reason of such termination or cessation of employment and the
Participant is a “specified employee” (within the meaning of Section 409A, as
applicable to the Company and its affiliates and using the identification
methodology selected by the Company from time to time in accordance with Section
409A) on the date of his or her “separation from service”, then payment of such
409A benefit shall be delayed (without interest) until the first business day
after the end of the six month delay period required under Section 409A or, if
earlier, after the Participant’s death.  In determining separation from service,
separation from service is determined based on the “Separation from Service”
definition in the Trustmark Corporation Deferred Compensation Plan (as in effect
on <<date3>>).

 
To evidence its grant of the Award and the terms, conditions and restrictions
thereof, the Company has signed this Agreement as of the Award Date. This
Agreement shall not become legally binding unless the Participant has accepted
this Agreement within <<number of days>>  days after the Award Date (or such
longer period as the Committee may accept) pursuant to such means as the
Committee may permit.  If the Participant fails to timely accept this Agreement,
the Award shall be cancelled and forfeited ab initio.
 

  COMPANY:             TRUSTMARK CORPORATION          
 
By:
      Its:    

 
 

--------------------------------------------------------------------------------